

115 HR 3059 IH: Community Health Center and Primary Care Workforce Expansion Act of 2017
U.S. House of Representatives
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3059IN THE HOUSE OF REPRESENTATIVESJune 26, 2017Mr. Clyburn (for himself, Mrs. Watson Coleman, Mr. Thompson of Mississippi, Mr. Hastings, Mr. Grijalva, Mr. Evans, Ms. Lee, Mr. Serrano, Ms. Velázquez, Ms. Schakowsky, Ms. Hanabusa, Mr. Bishop of Georgia, Ms. Moore, Mr. Clay, Ms. Norton, Ms. Clarke of New York, Mr. Cummings, Ms. Wilson of Florida, Mr. Khanna, Mr. Sablan, Mr. Richmond, Ms. Kelly of Illinois, and Ms. Adams) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide funding for Federally Qualified Health Centers, the National Health Service Corps, Teaching Health Centers, and the Nurse Practitioner Residency Training program. 
1.Short titleThis Act may be cited as the Community Health Center and Primary Care Workforce Expansion Act of 2017. 2.Community health center program (a)In generalSection 10503(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)) is amended— 
(1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking and at the end; and 
(3)by adding at the end the following:  (F)$5,110,000,000 for fiscal year 2018; 
(G)$5,410,000,000 for fiscal year 2019; (H)$5,790,000,000 for fiscal year 2020; 
(I)$6,620,000,000 for fiscal year 2021; (J)$7,510,000,000 for fiscal year 2022; 
(K)$8,460,000,000 for fiscal year 2023; (L)$9,490,000,000 for fiscal year 2024; 
(M)$10,590,000,000 for fiscal year 2025; (N)$11,780,000,000 for fiscal year 2026; 
(O)$12,500,000,000 for fiscal year 2027; and (P)for fiscal year 2028, and each subsequent fiscal year, the amount appropriated for the preceding fiscal year adjusted by the product of— 
(i)one plus the average percentage increase in costs incurred per patient served; and (ii)one plus the average percentage increase in the total number of patients served; and. 
(b)Capital projectsIn addition to amounts otherwise appropriated under section 10503(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)), there is authorized to be appropriated, and there is appropriated, for the community health centers program under section 330 of the Public Health Service Act (42 U.S.C. 254b) for capital projects, $18,600,000,000 for fiscal year 2017. (c)LimitationAmounts otherwise appropriated for community health centers may not be reduced as a result of the appropriations made under this section. 
(d)Availability of fundsAmounts appropriated under this section shall remain available until expended. 3.National Health Service Corps (a)In generalSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)) is amended— 
(1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period; and 
(3)by adding at the end the following:  (F)$850,000,000 for fiscal year 2018; 
(G)$893,000,000 for fiscal year 2019; (H)$938,000,000 for fiscal year 2020; 
(I)$985,000,000 for fiscal year 2021; (J)$1,030,000,000 for fiscal year 2022; 
(K)$1,090,000,000 for fiscal year 2023; (L)$1,100,000,000 for fiscal year 2024; 
(M)$1,200,000,000 for fiscal year 2025; (N)$1,300,000,000 for fiscal year 2026; 
(O)$1,500,000,000 for fiscal year 2027; and (P)for fiscal year 2028, and each subsequent fiscal year, the amount appropriated for the preceding fiscal year adjusted by the product of— 
(i)one plus the average percentage increase in the costs of health professions education during the prior fiscal year; and (ii)one plus the average percentage change in the number of individuals residing in health professions shortage areas designated under section 333 of the Public Health Service Act during the prior fiscal year, relative to the number of individuals residing in such areas during the previous fiscal year.. 
(b)LimitationAmounts otherwise appropriated for National Health Service Corps may not be reduced as a result of the appropriations made under this section. (c)Availability of fundsAmounts appropriated under this section shall remain available until expended. 
4.Teaching Health Centers 
(a)In generalSection 340H(g) of the Public Health Service Act (42 U.S.C. 256h(g)) is amended— (1)by striking 2015 and and inserting 2015,; and 
(2)by striking the period and inserting , $176,000,000 for fiscal years 2018 and 2019, $184,000,000 for fiscal year 2020, $194,000,000 for fiscal year 2021, $203,000,000 for fiscal year 2022, $214,000,000 for fiscal year 2023, $224,000,000 for fiscal year 2024, $235,000,000 for fiscal year 2025, $247,000,000 for fiscal year 2026, $260,000,000 for fiscal year 2027, and for fiscal year 2028, and each subsequent fiscal year, the amount appropriated for the preceding fiscal year adjusted by the greater of the annual percentage increase in the medical care component of the consumer price index for all urban consumers (U.S. city average) as rounded up in an appropriate manner, or the percentage increase for the fiscal year involved under section 2(a)(11).. (b)LimitationAmounts otherwise appropriated for Teaching Health Centers may not be reduced as a result of the appropriations made under this section. 
(c)Availability of fundsAmounts appropriated under this section shall remain available until expended. 5.Nurse Practitioner Residency Training Programs (a)In generalSection 5316 of the Patient Protection and Affordable Care Act is amended by striking subsection (i) and inserting the following: 
 
(i)AppropriationsIn addition to amounts otherwise appropriated, there is authorized to be appropriated, and there is appropriated to carry out this section— (1)$35,000,000 for fiscal year 2018; 
(2)$40,000,000 for fiscal year 2019; (3)$45,000,000 for fiscal year 2020; 
(4)$50,000,000 for fiscal year 2021; (5)$55,000,000 for fiscal year 2022; 
(6)$60,000,000 for fiscal year 2023; (7)$65,000,000 for fiscal year 2024; 
(8)$70,000,000 for fiscal year 2025; (9)$75,000,000 for fiscal year 2026; 
(10)$80,000,000 for fiscal year 2027; and (11)for fiscal year 2028, and each subsequent fiscal year, the amount appropriated for the preceding fiscal year adjusted by the greater of the annual percentage increase in the medical care component of the consumer price index for all urban consumers (U.S. city average) as rounded up in an appropriate manner, or the percentage increase for the fiscal year involved under section 10503(b)(1)(P) of the Patient Protection and Affordable Care Act.. 
(b)LimitationAmounts otherwise appropriated for Nurse Practitioner Residency Training Programs may not be reduced as a result of the appropriations made under this section. (c)Availability of fundsAmounts appropriated under this section shall remain available until expended. 
